Citation Nr: 1729299	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  14-42 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to an in-service injury, event, or disease.

2.  Tinnitus is aggravated beyond its natural progress by service-connected bilateral hearing loss.

CONCLUSIONS OF LAW

1.  The criteria for direct service connection for bilateral hearing loss have been met.  

2.  The criteria for secondary service connection for tinnitus have been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty in the United States Coast Guard from October 1950 to April 1953, and from February 1981 to February 1983; he had additional service in the Army Reserves. 

In his March 2010 claim and February 2011 notice of disagreement, the Veteran contends that his hearing loss and tinnitus were caused by noise exposure that he encountered during both active duty and reserve service as a small arms instructor.  Confirmation of his service as a small arms instructor is of record.

1.  Bilateral hearing Loss

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnosis of bilateral hearing loss is etiologically related to his active service.  

The Board finds that competent, credible, and probative evidence establishes that bilateral hearing loss is etiologically related to the Veteran's active service.  

The Veteran's service treatment records include whisper- and spoken-voice tests in October 1950, October 1953, February 1959, February 1962, August 1964, and February 1965.  His first audiogram in service is dated January 1971 and included a finding of bilateral early high frequency hearing loss.  August 1978, September 1979, November 1980 audiograms showed hearing loss for VA purposes in the right ear.  A November 1981 audiogram included a finding of bilateral early high frequency hearing loss in the left ear and showed hearing loss for VA purposes in both ears.

After service, in a December 2010 VA examination, the Veteran had bilateral hearing loss which was cognizable for VA purposes.  The VA examiner was unable to resolve the question of etiology of the Veteran's hearing loss as he determined no valid hearing tests were performed during his first period of active duty or at enlistment to reserve duty.

The Board requested a VHA opinion from an otolaryngologist to address whether the Veteran's bilateral hearing loss is related to his period of service.  In a June 2017 statement, the VHA otolaryngologist provided a positive nexus opinion relating the Veteran's hearing loss to his acoustic trauma in service.  This opinion contains a clear conclusion and is supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds the June 2017 VHA opinion to be the most probative evidence of record.  As such, the Board finds that service connection is warranted for bilateral hearing loss.

2.  Tinnitus

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether his current diagnosis tinnitus is etiologically related to his active service or his service-connected hearing loss.
The Board finds that evidence shows that the Veteran's tinnitus is due to his hearing loss.  As such, service connection is warranted.  See December 2010 VA examination report.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	C. Samuelson, Associate Counsel

Copy mailed to:  Disabled American Veterans


Department of Veterans Affairs


